EXAMINER'S AMENDMENT
The election/requirement mailed on 11/24/2021 has been vacated.

Notice of Allowability  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Chen on 11/23/2021.


The application has been amended as follows: 

Claim 10 has been cancelled.

Claims 1, 2, 4, 5 and 12 have been amended as follows:

---------------------
1.	A method for treating diseased or damaged tissue caused by exposure to radiation in a subject in need thereof, which comprises administering an effective amount of an oral or topical composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius Solubilis, and silica.
2.	The method according to claim 1, wherein the composition further comprises Aconite napellus, Arnica montana, Arsenicum iodatum, Belladonna, Bellis perennis, Bryonia alba, Calenula Offcinalis, Calcarea fluorica, Causticum, Chamomilla Matricaria, Echinacea angustifolia, Echinacea purpurea, Graphites naturalis, Hamamelis virginiana, Hypericum Perforatum, Ipecacuanha, Ledum palustre, Millefolium achillea, Nux vomica, Phytolacca decandra, Rhus Toxicodendron, Ruta Graveolans, Stelaria media, sulphur, Symphytum officinale, or Thuja Occidentalis.
4. 	The method according to claim 3, wherein the liquid composition is an oral composition. 

12.	The method according to claim 11, wherein the base comprises about 15 to 35% lanolin, about 15 to 35% mineral oil, and about 40 to 60% petroleum.  
-----------------------

New claim, claim 41, has been added:
------------------
41. (New) The method according to claim 2, wherein the composition further comprises at least one additional component selected from the group consisting of Ipecacuanha, Nux vomica, Sol, Causticum, Calcera fluorica, and Graphites.
------------------

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instantly claimed method for treating diseased or damaged tissue caused by exposure to radiation in a subject in need thereof, which comprises administering an effective amount of an oral or topical composition comprising Hepar sulphuris calcareum, Lachesis muta, Mercurius Solubilis, and silica is not taught by or obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 11-14 and 40-41 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699